Title: To Thomas Jefferson from Charles Burney, 20 January 1787
From: Burney, Charles
To: Jefferson, Thomas



Sir
London, Jany. 20th. 1787.

Few things have given me more concern than the not being able sooner to give you a satisfactory account of the Harpsichord and its Machinery, which I had the honour to bespeak for you, last Summer. I visited Kirkman from time to time whenever I came to town, and saw the Instrument in every stage of its construction. The wood was chosen with great care; the Lid is solid, as you desired, and no part has been veneered or inlaid that could possibly be avoided, or which could receive the least injury from vicissi[tu]de of climate. I got the Instrument out of Kirkman’s hands, very completely finished, as far as concerned his part of the business, in Autumn; and by a little management prevailed on him to send it to Walker, with tolerable good humour. Walker undertook to place his Machine for the Celestine Stop upon it, with great readiness, finding for whom the Instrument was made: as I discovered that he had had the honour of conversing with you about the difficulties and objections on the Subject of his Stop. I was glad of this, as it made him more alert and solicitous to execute his part well. He told me that he had little doubt but that he could put his machinery in motion by clock-work, with very little use of a Pedal. I let him alone to meditate and work at his leisure till the Month of November, when I began to be uneasy lest you should imagine the commission had been neglected on my Part. Walker was still in high spirits about the success of his new Machine, and only waited for the Clock-maker’s part of the work. Last month the new Machine was applied; and though infinitely superior to the  old, the motion given to it by a single stroke or pressure of the foot, was not so durable as I wished, or as Walker expected. He had difficulties in placing, and covering his machine, after it was made; as well as in regulating its operations. At length, after long delays, some occasioned by real difficulties, and others by having, like all his brethren, projectors, too many pursuits at a time, the machine has received all the perfection he can give it. He has promised to describe its powers, and the means of exhibiting them, in a paper which will accompany the Instrument. The Resin will, he says, be easily brushed off the strings, if adhesion from damp is not suffered to take place, by neglecting to clean the strings too long. As a Harpsichord I never heard a better instrument or felt a more even and pleasant touch. The Tone is full, sweet, and equally good through the whole scale. And as to Walkers stop, it is much more easily used than any I ever tried. It will not suit things of execution, but is not confined to mere Psalmody, as was the Case at the first invention. The machine or species of Bow is sooner and more easily brought into contact, than formerly, and is not so subject to produce a Scream by over pressure of the keys. It is perfectly sweet, and at a little distance Organic: that is it reminds one of the best and most expressive part of an organ, the Swell. On the degree of pressure depends not only the durability of tone, but its force. It will require much exercise to find out, and display, all the beauties of this stop. You, Sir, are speculative Musician sufficient to know the truth of this assertion, and to avail yourself of it.As to the Question you ask concerning the superiority of organs made in England or France? I can only answer that as far as I have seen, heard, or examined, this mechanism of the English is infinitely superior, as well as the tone of the Solo-stops. Green, the organ builder here, is a very ingenious and experimental man; and not only makes dayly discoveries and improvements himself, but readily adopts those that may be made or recommended to him by others. Pour la forme and ornaments the Fr. will doubtless beat us; mais, pour le fond, I think we always had, and still have it all to Nothing against the rest of Europe. We are Notorious for want of invention—yet give us but a principle to work on, and we are sure of leaving an invention better than we find it. I write now in too great a hurry to describe the contents of such a Chamber organ as you have in meditation. About £100 would I think supply all that is wanting in such an Instrument. Fine stops, well-voiced, and chosen, will produce better Effects in a small space, than crowds of such course or unmeaning pipes as  are usually crammed into Chamber organs of any Size. If I can be of the least further use in this or any other commiss[ion] in my Power, I beg you not to spare me, being with great respect & regard, Sir your obedient & most humble Servant,

Chas. Burney

